Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
            EXAMINER’S AMENDMENT 
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 Authorization for this examiner’s amendment was given in an interview with Justin I. King (Attorney Reg. No: 50,464) on August 2, 2021.
The application has been amended as follows:












IN THE CLAIM:
1. (Currently Amended) A circuit for coupling a Universal Serial Bus (USB) interface with a Peripheral Component Interconnect Express (PCIe) interface, the circuit comprising:
a USB Attached SCSI (UAS) protocol processing circuit; 
a data buffer configured to keep a host data of a host; and
a Non-Volatile Memory Express (NVMe) protocol processing circuit,
wherein the UAS protocol processing circuit configured to receive a UAS command from the host via the USB interface and transmit a write-ready signal to the host in response to the UAS command so as to let the host transmit the host data to the data buffer according to the write-ready signal, the UAS protocol processing circuit also configured to provide the UAS command to the NVMe protocol processing circuit,
wherein the NVMe protocol processing circuit is configured to generate X NVMe command(s) according to the UAS command, and the NVMe protocol processing circuit is configured to start transmitting X doorbell signal(s) to a storage device via the PCIe interface before the host receives the write-ready signal so as to enable the storage device to retrieve the host data from the data buffer according to the X NVMe command(s),
wherein the X NVMe command(s) are related to the X doorbell signal(s) respectively, and the X is a positive integer; 
wherein the data buffer includes N storage spaces, and the UAS protocol processing circuit executes at least following steps to put the host data in the data buffer:
verifying whether a Kth storage space of the N storage spaces is occupied; 
when the Kth storage space is not occupied and quantity of the host data is not greater than capacity of the Kth storage space, putting the host data in the Kth storage space;
when the Kth storage space is not occupied and the quantity of the host data is greater than the capacity of the Kth storage space, putting the host data in the Kth storage space and one or more succeeding storage spaces of the N storage spaces in address order; 
when the Kth storage space is occupied, verifying whether one or more storage spaces of the N storage spaces following the Kth storage space are occupied according to the address order till at least one non-occupied storage space of the N storage spaces available for the host data is found; and
wherein the N is an integer greater than one, the Kth is an ordinal number, and the K is a positive integer not greater than the N.

2. The circuit of claim 1, wherein before the UAS protocol processing circuit transmits the write-ready signal, the NVMe protocol processing circuit starts transmitting the X doorbell signal(s) to the storage device.

3. (Cancelled) 

4. (Currently Amended) The circuit of claim [[3]] 1, wherein a highest ranking and a lowest ranking of the address order are linked to make cyclic order.

5. (Currently Amended) The circuit of claim [[3]] 1, wherein the N storage spaces are tagged with N effective flags respectively, and the UAS protocol processing circuit th storage space is occupied according to a Kth effective flag of the N effective flags.

6. The circuit of claim 5, wherein after the UAS protocol processing circuit puts at least a part of the host data is put in the Kth storage space, the UAS protocol processing circuit modifies a value of the Kth effective flag so as to label the Kth storage space as occupied.

7. (Currently Amended) The circuit of claim [[3]] 1, wherein after all of the host data are put in the data buffer, the UAS protocol processing circuit transmits a state message to the host.

8. The circuit of claim 7, wherein the UAS protocol processing circuit transmits the state message to the host according to a completion message from the storage device.

9. The circuit of claim 1, wherein the NVMe protocol processing circuit splits the UAS command and thereby generates the X NVMe commands while the X is greater than one.

10. The circuit of claim 1, wherein the NVMe protocol processing circuit includes:
an NVMe command control circuit configured to execute at least following steps: 
generating the X NVMe command(s) according to the UAS command; and

an NVMe direct memory access control circuit configured to output the host data of the data buffer to the storage device according to the X read signal(s); and
an NVMe completion control circuit configured to reset a usage state of at least a part of the data buffer after the host data of the data buffer is outputted to the storage device.

11. The circuit of claim 10, wherein the data buffer includes N storage spaces, and the NVMe command control circuit further executes following steps:
verifying whether a Kth storage space of the N storage spaces is not access-pending; and
when the Kth storage space is not access-pending, having the Kth storage space be associated with a first NVMe command of the X NMVe command(s) and transmitting a first doorbell signal of the X doorbell signal(s) to the storage device to let the storage device retrieve the first NVMe command and accordingly generate a first read signal of the X read signal(s), in which the first read signal is for reading data of the Kth storage space.

12. The circuit of claim 11, wherein the N storage spaces are related to N transmission flags respectively, and the NVMe command control circuit verifies whether the Kth storage space is not access-pending according a Kth transmission flag of the N transmission flags.
th storage space is associated with the first NVMe command, the NVMe command control circuit modifies a value of the Kth transmission flag to label the Kth storage space as access pending.

14. The circuit of claim 11, wherein the NVMe completion control circuit resets a usage state of the Kth storage space according to a completion message from the storage device and transmits a release doorbell signal to the storage device.

15. (Currently Amended) A circuit for coupling a first interface with a second interface, the circuit comprising:
a first protocol processing circuit;
a data buffer configured to keep first device data; and
a second protocol processing circuit,
wherein the first protocol processing circuit configured to receive a first protocol command from a first device via the first interface and transmit a write-ready signal to the first device in response to the first protocol command so as to let the first device transmit the first device data to the data buffer according to the write-ready signal, the first protocol processing circuit also configured to provide the first protocol command to the second protocol processing circuit,
wherein the second protocol processing circuit configured to generate X second protocol command(s) according to the first protocol command, and the second protocol processing circuit also configured to start transmitting at least one doorbell signal to a second device via the second interface before the first device receives the write-ready 
wherein the X is a positive integer; and
wherein the data buffer includes N storage spaces, and the first protocol processing circuit executes at least following steps to put the first device data in the data buffer:
verifying whether a Kth storage space of the N storage spaces is occupied; 
when the Kth storage space is not occupied and quantity of the first device data is not greater than capacity of the Kth storage space, putting the first device data in the Kth storage space;
when the Kth storage space is not occupied and the quantity of the first device data is greater than the capacity of the Kth storage space, putting the first device data in the Kth storage space and one or more succeeding storage spaces of the N storage spaces in address order; 
when the Kth storage space is occupied, verifying whether one or more storage spaces of the N storage spaces following the Kth storage space are occupied according to the address order till at least one non-occupied storage space of the N storage spaces available for the first device data is found; and
wherein the N is an integer greater than one, the Kth is an ordinal number, and the K is a positive integer not greater than the N.
16. The circuit of claim 15, wherein before the first protocol processing circuit transmits the write-ready signal, the second protocol processing circuit starts transmitting the at least one doorbell signal to the second device.



18. The circuit of claim 15, wherein the second protocol processing circuit splits the first protocol command and thereby generates the X second protocol commands while the X is greater than one.

19. The circuit of claim 15, wherein the second protocol processing circuit includes:
a second protocol command control circuit configured to execute at least following steps: 
generating the X second protocol command(s) according to the first protocol command; and
transmitting the at least one doorbell signal to the second device to let the second device retrieve the X second protocol command(s) from the second protocol processing circuit and accordingly generate X read signal(s);
a second protocol direct memory access control circuit configured to output the first device data of the data buffer to the second device according to the X read signal(s); and
a second protocol completion control circuit configured to reset a usage state of at least a part of the data buffer after the first device data of the data buffer is outputted to the second device.

20. The circuit of claim 19, wherein the data buffer includes N storage spaces, and the second protocol command control circuit further executes following steps:
th storage space of the N storage spaces is not access-pending; and
when the Kth storage space is not access-pending, having the Kth storage space be associated with a command of the X second protocol command(s) and transmitting one of the X doorbell signal(s) to the storage device so as to let the storage device retrieve the command and accordingly generate one of the X read signal(s) for reading data of the Kth storage space.

                                        Reason for Allowance
5.     The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious   “wherein the X is a positive integer; and
wherein the data buffer includes N storage spaces, and the first protocol processing circuit executes at least following steps to put the first device data in the data buffer:
verifying whether a Kth storage space of the N storage spaces is occupied; 
when the Kth storage space is not occupied and quantity of the first device data is not greater than capacity of the Kth storage space, putting the first device data in the Kth storage space;
when the Kth storage space is not occupied and the quantity of the first device data is greater than the capacity of the Kth storage space, putting the first device data in the Kth storage space and one or more succeeding storage spaces of the N storage spaces in address order; 
when the Kth storage space is occupied, verifying whether one or more storage spaces of the N storage spaces following the Kth storage space are occupied according to the address order till at least one non-occupied storage space of the N storage spaces available for the first device data is found; and
wherein the N is an integer greater than one, the Kth is an ordinal number, and the K is a positive integer not greater than the N.” in combination with other recited elements in independent claim 1. 

6.        Lin et al. (U.S. Patent Application Pub. No: 20120102257 A1), the closest prior art of record, teaches a system including a first controller configured to communicate with a host via a first interface and a second controller configured to communicate with a storage device via a second interface, where the second interface is different than the first interface. Lin discloses a bridge module configured to allow the second controller 
to transfer data between the storage device and the host and to allow the second controller to access memory of the host via the first interface during the transfer. Lin further suggests buffering data during read/write operations can be eliminated by using a high-speed bridge instead of using a buffer between the USB and SATA controllers.  Lin discloses the bridge may work, for example, with Bulk-only Transport (BOT) and USB Attached SCSI (UAS) protocols of the USB interface and Native Command Queuing (NCQ) protocol of the SATA interface, also the bridge determines a command phase, a data phase, and a status phase of data transfer between the USB and SATA controllers based on the BOT and UAS protocols.  However, Lin does not explicitly discloses “wherein the X is a positive integer; and
wherein the data buffer includes N storage spaces, and the first protocol processing circuit executes at least following steps to put the first device data in the data buffer:
verifying whether a Kth storage space of the N storage spaces is occupied; 
when the Kth storage space is not occupied and quantity of the first device data is not greater than capacity of the Kth storage space, putting the first device data in the Kth storage space;
when the Kth storage space is not occupied and the quantity of the first device data is greater than the capacity of the Kth storage space, putting the first device data in the Kth storage space and one or more succeeding storage spaces of the N storage spaces in address order; 
when the Kth storage space is occupied, verifying whether one or more storage spaces of the N storage spaces following the Kth storage space are occupied according to the address order till at least one non-occupied storage space of the N storage spaces available for the first device data is found; and
wherein the N is an integer greater than one, the Kth is an ordinal number, and the K is a positive integer not greater than the N.””

7.       Deng et al. (U.S. Patent Application Pub. No: 20080109567 A1) teaches a semiconductor storage device connected to the host system through the general purpose interface, including a semiconductor storage media module and a controller module, in which the controller module consists of a general purpose interface control module, a microprocessor and control module 
. Deng discloses various device class protocols can be realized at the interface application level of the semiconductor storage device, which makes it possible to simulate and realize the storage functions of various storage disks. Deng suggests ; and
wherein the data buffer includes N storage spaces, and the first protocol processing circuit executes at least following steps to put the first device data in the data buffer:
verifying whether a Kth storage space of the N storage spaces is occupied; 
when the Kth storage space is not occupied and quantity of the first device data is not greater than capacity of the Kth storage space, putting the first device data in the Kth storage space;
when the Kth storage space is not occupied and the quantity of the first device data is greater than the capacity of the Kth storage space, putting the first device data in the Kth storage space and one or more succeeding storage spaces of the N storage spaces in address order; 
when the Kth storage space is occupied, verifying whether one or more storage spaces of the N storage spaces following the Kth storage space are occupied according to the address order till at least one non-occupied storage space of the N storage spaces available for the first device data is found; and
wherein the N is an integer greater than one, the Kth is an ordinal number, and the K is a positive integer not greater than the N.”

8.          Therefore, the prior art of record doesn’t teach or render “wherein the X is a positive integer; and
wherein the data buffer includes N storage spaces, and the first protocol processing circuit executes at least following steps to put the first device data in the data buffer:
verifying whether a Kth storage space of the N storage spaces is occupied; 
when the Kth storage space is not occupied and quantity of the first device data is not greater than capacity of the Kth storage space, putting the first device data in the Kth storage space;
when the Kth storage space is not occupied and the quantity of the first device data is greater than the capacity of the Kth storage space, putting the first device data in the Kth storage space and one or more succeeding storage spaces of the N storage spaces in address order; 
when the Kth storage space is occupied, verifying whether one or more storage spaces of the N storage spaces following the Kth storage space are occupied according to the address order till at least one non-occupied storage space of the N storage spaces available for the first device data is found; and
wherein the N is an integer greater than one, the Kth is an ordinal number, and the K is a positive integer not greater than the N.” as recited in independent claim 1. 
9.       Independent claim 15 recites limitations similar to those noted above for independent claim 1 is considered allowable for the same reasons noted above for claim 1.
          
10.       Dependent claims 2,4-14,16 and 18-20 recites limitations similar to those noted above for independent claims 1 and 15 are considered allowable for the same reasons noted above for claims 1 and 15 .

           Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                     Conclusion                                 
           RELEVANT ART CITED BY THE EXAMINER
	The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
	References Considered Pertinent but not relied upon  
           Ng et al (US Patent Application Pub. No: 20060251087 A1) teaches a bridge connecting a universal serial bus (USB) interface and an advanced technology attachment (ATA) interface may decode a customized small computer system interface (SCSI) command to enable the system to send ATA commands over the USB interface. Ng discloses the bridge may remove the wrapper without substantially altering the payload, and send the ATA-command payload over the ATA bus. 
           LEE (US Patent Application Pub.No. 20190138440 A1) teaches a memory system includes a nonvolatile memory device, and a memory controller, wherein the memory controller comprises a host interface configured to receive a plurality of host requests provided according to a plurality of heterogeneous host interface protocols, a host translation layer configured to identify the plurality of heterogeneous host interface USB), a Serial AT Attachment (SATA), a Serial Attached SCSI (SAS), a High Speed Interchip (HSIC), a Small Computer System Interface (SCSI), a Peripheral Component Interconnection (PCI), a PCI express (PCIe), a NonVolatile Memory express (NVMe), a Universal Flash Storage (UFS), a Secure Digital (SD), a MultiMedia Card (MMC), an embedded MMC (e C), a Dual In-line Memory Module (DIMM), a Registered DIMM (RDIMM), and a Load Reduced DIMM (LRDIMM).

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to whose telephone number is 571-270-7106.  The examiner can normally be reached on 8:00AM-5:00PMSDT.
          If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/GETENTE A YIMER/Primary Examiner, Art Unit 2181